Title: From James Madison to William Jones, 18 October 1813
From: Madison, James
To: Jones, William


Dear SirMontpelier Ocr. 18. 1813
I am just gratified by the arrival of the mail, with the confirmation of the favorable acct. from L. Ontario, and with the important success of Genl. Harrison as reported in his letter of the 5th. instant. The impression made by that & preceding events, on the Savages is what was to be expected; and will favour much the sequel of our operations on the Canada side of the war. From the quick communication & active sympathy between the Indians to the North & those to the South, this happy turn in our affairs with the former, will be essentially felt by the hostile Creeks, & their partizans of the other Tribes under B. & Span: influence. It is to be feared nevertheless that the effect will not be in time to prevent destructive incursions on our settlements additional to the late disaster at Fort Mimms. It is certain that the heavy expence attending other means of putting an end to the Creek War, can not be prevented.

I have made my final arrangements for returning to the City. You will be so good therefore as to consider me out of the reach of any communications from it after Wednesday. Such as may be put into the mail of ⟨that⟩ day will not be too late.
I send back herewith the Tableau, & the packets I recd. with it. Accept my best regards
J. Madison
